Exhibit 10.49

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (this “Agreement”) is made by and between
LookSmart, Ltd., a Delaware corporation (the “Company”), and Jason B. Kellerman,
residing in San Francisco, California (the “Employee”).

 

WHEREAS, Employee is employed by the Company as Chief Executive Officer and is a
member of the Company’s Board of Directors; and

 

WHEREAS, the Company and Employee have entered into an Employment, Confidential
Information and Arbitration Agreement dated as of March 30, 1999 (the
“Confidentiality Agreement”), an Indemnification Agreement dated as of May 25,
2000 (the “Indemnification Agreement”), and Stock Option Agreements governing
the option grants that the Company has made to Employee (collectively the “Stock
Option Agreements”), which are numbered 00000332, 00003638, 00004144, 00004279,
00003712, R0003287, 00000333, R0003284, R0003286 and R0003285 (collectively the
“Option Grants”); and

 

WHEREAS, Employee and the Company have mutually agreed that Employee will resign
from his position as Chief Executive Officer and as a member of the Company’s
Board of Directors.

 

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (jointly referred to as the “Parties”) hereby agree as follows:

 

1. Consideration.

 

(a) The Company agrees to:

 

(i) pay Employee a lump sum of $450,000, less applicable withholding, within ten
(10) days of the Effective Date of this Agreement;

 

(ii) pay Employee a lump sum of $37,500, less applicable withholding, within ten
(10) days of the Effective Date of this Agreement;

 

(iii) extend the time for Employee (and his former spouse) to exercise the
vested portion of the Option Grants to January 20, 2005; and

 

(iv) provided that Employee timely elects to continue his health insurance under
COBRA, pay the premiums for Employee’s COBRA coverage as they become due
covering the period from February 1, 2004 until the earlier of the date Employee
accepts other employment or January 31, 2005.

 

(b) Employee agrees to resign his position of Chief Executive Officer, resign as
an employee of the Company and resign as a member of the Company’s Board of
Directors effective as of January 20, 2004 by submitting to the Company his
resignation in the form attached hereto as Attachment A.

 



--------------------------------------------------------------------------------

2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company.

 

3. No Outstanding Payments. Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses (subject to the payment set forth in
Section l(a)(ii) being made), accrued vacation (subject to the payment of
$18,765.86, less applicable withholding, within ten (10) days of the Effective
Date of this Agreement which is the amount that Employee is owed for accrued
vacation), expenses (subject to the amount of any approved, reasonable expenses
that are reimbursable pursuant to Company policies, which shall in no event
exceed a total of $1,000), incentive compensation, 401(k) contributions, stock,
vesting, severance, and any and all other benefits, compensation and
consideration due to Employee as of the Effective Date of this Agreement.

 

4. Benefits. Employee’s health insurance benefits shall cease on January 31,
2004, subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all other benefits and incidents of employment,
including, but not limited to, vesting of stock options, accrual of vacation
time and paid time off, ceased on January 20, 2004. Employee acknowledges and
agrees that as of January 20, 2004, 892,061 shares of stock that are subject to
the Option Grants are vested and exercisable by him, and 250,235 shares of stock
that are subject to the Option Grants are vested and exercisable by his former
spouse, and no more. Except as provided in Section l(a)(iii), Employee’s Option
Grants shall continue to be governed by the Stock Option Agreements and the
Company’s Amended and Restated 1998 Stock Plan.

 

5. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company. The Company on behalf of itself and its subsidiaries hereby fully
and forever releases Employee from, and agrees not to sue or otherwise institute
or cause to be instituted any legal or administrative proceedings against
Employee concerning, any loss, damage, claim, duty, obligation or cause of
action, relating to any matters that are presently known to the Company or any
subsidiary arising from any omissions, acts or facts in any way related to the
Company and its subsidiaries that have occurred up until and including the
Effective Date. Employee, on behalf of himself, and his heirs, family members,
executors, successors and assigns, hereby fully and forever releases the Company
and all of its past, present and future officers, agents, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations, successors and assigns
(collectively, the “Company Released Parties”), from, and agrees not to sue or
otherwise institute or cause to be instituted any legal or administrative
proceedings against the Company Released Parties concerning, any loss, damage,
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that he may
possess arising from any omissions, acts or facts in any way related to the
Company or its subsidiaries that have occurred up until and including the
Effective Date, including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company or the termination of Employee’s employment
relationship with the Company;

 



--------------------------------------------------------------------------------

(b) any and all claims relating to, or arising from, the granting of stock
options to Employee (provided that nothing herein shall adversely affect
Employee’s and his former spouse’s right to exercise vested stock options),
Employee’s right to purchase or Employee’s actual purchase of shares of stock of
the Company, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination (whether based on sex, national
origin, sexual orientation or other protected status); breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; or conversion;

 

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Fair
Labor Standards Act, the Fair Credit Reporting Act, the Employee Retirement
Income Security Act of 1974, the Worker Adjustment and Retraining Notification
Act, the Family and Medical Leave Act, the California Fair Employment and
Housing Act, the California Family Rights Act, and the California Labor Code,
including all amendments to each such Act as well as the regulations issued
thereunder;

 

(e) any and all claims for violation of the federal, or any state, constitution;

 

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and

 

(g) any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
described above. This release does not extend to any obligations incurred under
this Agreement or to Employee’s right to seek indemnification pursuant to the
terms of his Indemnification Agreement with the Company or pursuant to the
Certificate of Incorporation and Bylaws of the Company.

 

Employee acknowledges and agrees that any breach of this Section 5 or of Section
6 below by Employee shall constitute a material breach of the Agreement and
shall entitle the Company immediately to cease providing and recover the
consideration it provided to Employee in Sections l(a)(i), l(a)(iii) and
l(a)(iv) hereof. This provision is not intended to render and does not render
any other breach of this Agreement immaterial. Employee shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company in: (a) enforcing his obligations pursuant to
Sections 5 and 6, including the bringing of any action to recover the

 



--------------------------------------------------------------------------------

consideration, and (b) defending against a claim brought or pursued by Employee
in violation of the terms of Sections 5 or 6.

 

Notwithstanding the foregoing and the waivers and releases set forth in Sections
5 and 6 hereof, none of the waivers and releases in this Agreement shall waive,
release, apply to or limit in any way either Party’s potential claims with
regard to the other Party’s future activities.

 

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company Released Parties other than the claims that are
released by this Agreement. The Company represents that it is not aware of any
claims that it has against Employee. Employee acknowledges and agrees that he
has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Employee, being aware of said code section, expressly agrees to waive any and
all rights he may have thereunder, as well as under any other statute or common
law principles of similar effect.

 

7. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other Company Released Party. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any other Company
Released Party. The Company represents that neither it nor any of its
subsidiaries has any lawsuits, claims or actions pending against Employee. The
Company also represents that neither it nor any of its subsidiaries intends to
bring any claims against Employee.

 

8. Confidentiality. Employee agrees to use his best efforts to maintain in
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Settlement Information”), except to the extent that such
Settlement Information is publicly disclosed by an authorized representative of
the Company (not including Employee). Except as required by law, Employee may
disclose Settlement Information only to his immediate family members, the Court
in any proceedings to enforce the terms of this Agreement, Employee’s
undersigned counsel, his accountant and any professional tax advisor to the
extent that they need to know the Settlement Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Settlement Information to all other third parties. Employee agrees that
he will not publicize, directly or indirectly, any Settlement Information. In
the event Employee determines that he is required by law to disclose this
Agreement or any of its terms, Employee shall give written notice to the Company
prior to making such disclosure and shall cooperate in the Company’s efforts to
maintain confidentiality to the maximum extent possible. Notwithstanding the
foregoing, Employee may inform potential future

 



--------------------------------------------------------------------------------

employers that he resigned from the Company on good terms and, as an employee in
good standing throughout the term of his employment, made valuable contributions
to the Company. The Company agrees to confirm each of the above in response to
inquiries from future employers, and agrees to make no statements inconsistent
with the above, except as required or prohibited by law.

 

9. No Cooperation. Employee agrees that he will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company and/or any other Company Released Party, unless under a
subpoena or other court order to do so or in connection with enforcing the terms
hereof. Employee agrees both to immediately notify the Company upon receipt of
any such subpoena or court order, and to furnish, within three (3) business days
of its receipt, a copy of such subpoena or court order to the Company. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against the Company or any of the Company Released Parties, Employee
shall state no more than that he cannot provide counsel or assistance.

 

10. Non-Disparagement. The Company’s officers and directors as of the Effective
Date of this Agreement agree to refrain from any defamation, libel or slander of
Employee. Employee agrees to refrain from any defamation, libel or slander of
the Company or any other Company Released Party or tortious interference with
the contracts and relationships of the Company and any other Company Released
Party.

 

11. No Admission of Liability. Each Party understands and acknowledges that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by Employee, the Company or any other Company Released Party, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any claims heretofore made or (b)
an acknowledgment or admission by Employee, the Company or any other Company
Released Party of any fault or liability whatsoever to one another,
respectively, or to any third party.

 

12. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees and expenses incurred in connection with the preparation of
this Agreement.

 

13. Arbitration. The Parties agree that any and all disputes arising out of or
relating to the terms of this Agreement or its interpretation shall be subject
to binding arbitration, to the extent permitted by law, in San Francisco,
California, before the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Each party agrees and hereby waives
his/its right to jury trial as to matters arising out of or relating to the
terms of this Agreement or its interpretation. The Parties agree that the
prevailing party in any arbitration shall be entitled to enforce the arbitration
award in any court of competent jurisdiction. Notwithstanding the foregoing
provisions of this Section 13, Employee or the Company may seek and obtain
otherwise available injunctive relief in court for any violation of obligations
concerning confidential and proprietary information.

 



--------------------------------------------------------------------------------

14. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf, and on behalf of all who might claim through him, to bind
them to the terms and conditions of this Agreement. The undersigned Company
representative represents and warrants that he has the capacity to act on behalf
of the Company and to bind the Company to the terms and conditions of this
Agreement. The parties acknowledge and agree that there are no intended third
party beneficiaries to this Agreement and no third party is granted any rights
herein; provided, however, that Employee’s former spouse is entitled to the
benefit of Section l(a)(iii) hereof as to her interest in the Option Grants, but
is not in any way a beneficiary of any other provision hereof.

 

15. No Representations. Each party represents that he/it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

 

16. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

17. Entire Agreement. This Agreement, the Confidentiality Agreement, the
Indemnification Agreement, the Stock Option Agreements and the Amended and
Restated 1998 Stock Plan represent the entire agreement and understanding
between the Company and Employee concerning Employee’s employment with and
separation from the Company, and supersede and replace any and all prior
agreements and understandings concerning Employee’s employment relationship with
the Company and his compensation by the Company, including, without limitation,
Employee’s September 24, 2002 offer letter.

 

18. Attorneys’ Fees. Except as provided in Section 5 above, in the event that
either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action.

 

19. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and an authorized officer of the Company.

 

20. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.

 

21. Effective Date. This Agreement is effective when both Parties have signed
the Agreement (the “Effective Date”).

 

22. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 



--------------------------------------------------------------------------------

23. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

 

(a) They have read this Agreement;

 

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice;

 

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

 

(d) They are fully aware of the legal and binding effect of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement.

 

Date: 3 Feb ‘04

     

LookSmart, Ltd

            By:  

/s/ Damian Smith

               

Chief Executive Officer

Date: 3 Feb ‘04          

/s/ Jason Kellerman

               

Jason B. Kellerman

 